Citation Nr: 1012548	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
left knee injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968 and from January 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in October 2004.  The Board previously remanded this 
case for further development in December 2004 and January 
2009.  


FINDINGS OF FACT

1.  The Veteran's claimed stressors of participating in 
graves registration and experiencing rocket and mortar 
attacks in April 1966 at Tan Son Nhut Air Base in Vietnam 
have been corroborated. 

2.  The Veteran does not currently have a diagnosis of PTSD 
based on a corroborated stressor for purposes of service 
connection. 

3.  Residuals of a left knee injury were not manifested 
during the Veteran's active duty service or for many years 
thereafter, nor are they otherwise related to such service 
or to any injury during service. 

4.  Residuals of a right knee injury were not manifested 
during the Veteran's active duty service or for many years 
thereafter, nor are they otherwise related to such service 
or to any injury during service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Residuals of left knee injury were not incurred in or 
aggravated by the Veteran's active duty service, nor may 
they be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Residuals of right knee injury were not incurred in or 
aggravated by the Veteran's active duty service, nor may 
they be presumed to be incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

Duty to Notify

The record shows that in December 2001, February 2005 and 
February 2009 VCAA letters, the appellant was informed of 
the information and evidence necessary to warrant 
entitlement to the benefits sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in December 2001, which was prior to 
the August 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA 
notices were provided after the initial decision.  However, 
the deficiency in the timing of these notices was remedied 
by readjudication of the issues on appeal in the subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, the 
February 2009 letter gave notice of the types of evidence 
necessary to establish a disability rating and effective 
date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, post service treatment records 
and hearing testimony.  Moreover, the RO has requested all 
treatment records identified by the Veteran, which included 
Greater Los Angeles VA Healthcare Center; Beaumont Army 
Medical Center in El Paso, Texas; Portland, Oregon VA 
Medical Center (VAMC), Brooke Army Medical Center at Fort 
Sam Houston; and El Paso, Texas VAMC Center.  Most recently, 
in accordance with the Board's January 2009 remand, the RO 
contacted the National Personnel Records Center (NPRC) for 
treatment records from Brooke Army Medical Center.  However, 
with the exception of a September 1986 record from the 
Portland VAMC, these facilities did not have any records for 
the Veteran.  

As required in the Board's January 2009 remand, the Veteran 
was scheduled for a  VA examination with respect to his PTSD 
in September 2009.  The claims file documented that the 
Veteran failed to appear at this examination.  It appears 
that notice of this examination was sent to the Veteran's 
current address of record.  A supplemental statement of the 
case was issued in January 2010 clearly indicating that the 
Veteran had failed to report for this examination.  Further, 
the Veteran's representative was copied on the supplemental 
statement of the case to which there has been no response.  
In fact, the Veteran has not contacted the VA since November 
2008.    

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the Veteran's failure without good cause to report 
for the VA examination is that his claim for service 
connection must be decided on the basis of the other 
relevant evidence on file.  38 C.F.R. § 3.655(b).  While VA 
has a duty to assist the veteran in the development of her 
claim, the veteran has a duty to cooperate with VA.  See 
Wood v. Derwinski, 1 Vet.App. 190 (1991).  

Further, with respect to the issues of entitlement to 
service connection for both knees, in the January 2009 Board 
remand, the Board directed the RO to schedule the Veteran 
for a VA examination if and only if additional evidence was 
obtained showing treatment of the knees in 1972.  Despite 
requests by the RO, no such evidence was obtained.  As such, 
a VA examination with nexus opinion is not required in order 
to make a final adjudication.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for 
which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA 
to make a decision on the claim.  Simply stated, the 
standards set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to his knees, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R.  § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination 
or to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the manifestation of a bilateral knee 
disability in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until many years after service, any current opinion provided 
at this point would be no more than speculative.  See 38 
C.F.R.  § 3.102 (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of the bilateral knee disorder.  Because the 
evidence does not establish that the Veteran suffered "an 
event, injury or disease in service" as it relates to his 
claim of service connection for both knee disabilities, it 
is not necessary to obtain a VA medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds it unnecessary 
to require the Veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the manifestation of a 
bilateral knee disability in service.

In sum, the Board concludes that the RO has complied with 
the Board's prior remands.  See Stegall v. West, 11 Vet.App. 
268 (1998).  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

PTSD

The Veteran is claiming service connection for PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f).  With regard to the question of whether the 
veteran engaged in combat, the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile 
unit or instrumentality.  Mere service in a combat area or 
combat zone does not in itself lead to the conclusion that 
an individual engaged in combat.  VAOPGCPREC 12-99 (October 
18, 1999).  

The January 2009 Board decision found that the U.S. Armed 
Services for Unit Records Research, now the U.S. Army and 
Joint Services Records Research Center (hereinafter referred 
to as the JSRRC) had provided an Operational Report for the 
Veteran's battalion that showed graves registration as part 
of the duties.  Further, the JSRRC also verified that the 
Veteran's unit experienced rocket and mortar attacks in 
April 1966 at Tan Son Nhut Air Base in Vietnam.  Thus, the 
Board determined that the Veteran's stressors of 
participating in graves registration and a rocket and mortar 
attack in Vietnam had been corroborated.  38 C.F.R. 
§ 3.304(f) (2008); Pentecost v. Principi, 16 Vet.App. 124, 
128 (2002).  Since the Board found that two of the Veteran's 
stressors were verified, it remanded this issue for a PTSD 
examination to determine whether or not the Veteran suffered 
from PTSD and, if so, whether it is related to a verified 
stressor.

As discussed above, on remand, the Veteran was scheduled for 
a VA examination in September 2009.  However, he failed to 
report and has not provided evidence of good cause for this 
failure.  Thus, the Board must base its decision on the 
remaining evidence of record.  

The record includes service treatment records, a November 
1998 Vet Center intake evaluation, and 1998 to 1999 private 
treatment records from Patrick J. Stone, PhD.  Service 
treatment records are silent with respect to any findings or 
diagnosis of PTSD.  While the Vet Center intake evaluation 
indicated that the Veteran suffers from PTSD symptoms, the 
evaluation does not give a clear diagnosis of PTSD based 
under the criteria provided in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  Moreover, while the Veteran notes being on graves 
detail, the assessment appears to be based on unverified 
stressors provided by the Veteran, such as mutilated fellow 
service members being found dead and a group of children 
blowing themselves up.  Further, while the private treatment 
records appear to show a clear diagnosis of PTSD, the 
diagnosis again is not based on the verified stressors 
discussed above, but rather the uncorroborated stressors 
related by the Veteran.  In sum, the current medical 
evidence of record does not show a diagnosis of PTSD under 
DSM-IV based on a verified stressor, which is why the Board 
sought to have a VA examination and opinion done.  

Therefore, as the Board must base its decision on the 
current evidence of record without the benefit of a VA 
examination, the Board finds that service connection for 
PTSD is not warranted because the Veteran has not been 
diagnosed with PTSD based on a verified stressor.  In 
conclusion, a preponderance of the evidence is against the 
Veteran's claim for PTSD.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Residuals of Bilateral Knee Injuries

The Veteran is also seeking entitlement to service 
connection for residuals of bilateral knee injuries.  As the 
same evidence is applicable to both issues, the Board will 
address these issues in the same analysis.  Service 
treatment records are silent with respect to any complaints 
of pain or diagnosis of any bilateral knee disability.  
However, records showed that the Veteran sought treatment 
for numerous other unrelated injuries and illnesses.  
Significantly, a March 1971 service examination prior to 
discharge showed that the Veteran's lower extremities were 
clinically evaluated as normal, and again, the Veteran did 
not relate any complaints pertaining to his knees.  In fact, 
in his contemporaneous medical history, the Veteran 
expressly  denied having a trick or locked knee.  Further, 
the Veteran indicated a history of broken bones, which was 
noted to be referring to his nose.   

After discharge, the Veteran did not assert that he had 
residuals of knee injuries  related to service until he 
filed his current claim in January 1999.  Importantly, in an 
attached statement, the Veteran indicated that he had 
arthritis in both knees because he fractured his knees while 
working on the flight line in Thailand.  He also submitted 
the November 1998 Vet Center evaluation, which showed that 
the Veteran reported knee problems.  In a subsequent March 
1999 statement, the Veteran provided that he injured his 
knees in Thailand in early 1970 when he was working in a 
"pre-stretch" yard.  Wire cable was stretched to a high PSI 
during the construction and one of the wires broke, killing 
a driver, injuring an officer and hitting the Veteran across 
both knees, fracturing them.  He stated that he reported for 
treatment to the battalion aid station.  

At the October 2004 Board hearing, the Veteran reiterated 
that he was injured when a 300 foot cable snapped killing 
the truck driver.  He stated that this incident took place 
in February 1970.  He also stated that he was treated at the 
MASH unit.  He provided that he was put on light duty 
because his knees were smashed in and given ACE bandages, 
APC's and aspirin.  He also testified that he sought 
treatment at military medical facilities for his knees in 
1972 in San Antonio, Texas and 1973 in El Paso, Texas.  

Again, despite numerous requests by the RO, there is no post 
service medical evidence of record showing continuing 
treatment for any knee disabilities or relating any current 
knee disability to service.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for residuals of left and right knee 
injuries.  Importantly, the service treatment records are 
silent with respect to any injuries to the knees or findings 
of a bilateral knee disability.  Further, as there is no 
medical evidence of arthritis within one year of service, 
the service incurrence of arthritis may not be presumed.  

Moreover, the Veteran's current contentions regarding being 
treated for injuries in service and his complaints of pain 
and arthritis since service are simply inconsistent with the 
overall evidence of record and, in turn, have no probative 
value.  For example, the Veteran specifically denied a trick 
or locked knee in his March 1971 medical history done prior 
to discharge.  Under the circumstances, the Board believes 
it reasonable to assume that the Veteran would have reported 
knee problems to medical personnel at that time if he was in 
fact experiencing them as he did report problems with his 
nose.  Moreover, the Veteran claimed that he sought 
treatment in service for his knees after the injuries; 
however, while records document treatment for numerous 
unrelated disorders, they do not show any treatment for knee 
disorders.  He also indicated that he was put on light duty, 
but service treatment records and service personnel records 
do not include any documentation showing that the Veteran 
was at any point put on light duty for his knees.  If the 
Veteran had fractured both knees from the incident described 
during which somebody was killed, the Board finds it 
reasonable to assume that this incident would be documented 
in service treatment records.  The Board also finds it 
incredible that after fracturing both knees, the Veteran 
would simply be given an ace bandage and put on light duty 
as he claimed.  The nature of the injury described by the 
Veteran would warrant additional medical care and treatment.  
Further, the Veteran has stated that he sought treatment at 
military medical facilities in 1972 and 1973 with respect to 
his knees; however, these facilities have responded that 
they have no records for the Veteran.  These inconsistencies 
diminish the credibility of his current assertions that he 
suffered injuries to his knees in service.    

Further, there is no evidence of medical treatment for his 
knees over the years.  The Board also finds it reasonable to 
assume that if the Veteran had been experiencing knee 
problems since service, there would be medical 
documentation.  Again, despite numerous requests for various 
treatment records, no records have been found for the 
Veteran.  Significantly, there is no competent medical 
evidence providing a nexus between any current knee 
disability and service.  It was approximately 27 years after 
the Veteran's discharge from service before any lay reports 
of a bilateral knee disability so there is no supporting 
medical evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighting against 
the Veteran's claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).  

Again, the Board acknowledges the Veteran's statements 
relating his current knee disabilities to service.  However, 
medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Citing Buchanan and Jandreau, the Federal Circuit recently 
reiterated that it had previously and explicitly rejected 
the view that competent medical evidence is required when 
the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, in the 
instant case, for the reasons discussed above, the Board 
assigns no probative weight to the Veteran's current 
assertions as they are inconsistent with the other evidence 
of record.  

In conclusion, a preponderance of the evidence is against 
the Veteran's claim for residuals of left and right knee 
injuries.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD, for residuals of left knee 
injury, and for residuals of right knee injury is not 
warranted.  The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


